          Case 1:20-cv-10810-PBS Document 11 Filed 10/06/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
_________________________________
JONATHAN MONSARRAT,               )   Civil Action No. 20-cv-0810-PBS
                                  )
              Plaintiff,          )   NOTICE OF APPEARANCE
                                  )
         v.                       )
                                  )
RON NEWMAN,                       )
                                  )
              Defendant.          )
_________________________________)

       Please enter my appearance as counsel for Defendant Ron Newman. I certify that I am

admitted to practice in this Court. I am registered to receive filings electronically.


                                               Respectfully submitted,

                                               DAN BOOTH LAW LLC

Dated: October 6, 2020                         /s/ Dan Booth
                                               Dan Booth (BBO# 672090)
                                               60 Thoreau Street #121
                                               Concord, MA 01742
                                               (646) 573-6596
                                               dan@danboothlaw.com

                                               Counsel for Defendant




                                  CERTIFICATE OF SERVICE

       I certify that the foregoing document is filed on this date via the Court’s ECF system and

will be served thereby upon Plaintiff.

                                               /s/ Dan Booth
